             Case 1:17-cr-00243-NONE-SKO Document 58 Filed 07/31/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 559-4000
   Facsimile: (559) 559-4099
 5

 6 Attorneys for the
    United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                             CASE NO. 1:17-CR-00243-NONE-SKO

11               Plaintiff,                                JOINT STAUS REPORT; STIPULATION
                                                           AND ORDER TO CONTINUE STAUTS
12      v.                                                 CONFERNCE

13   JUDY IRENE CALDERON, JOHN
     BALLARD, SHERRY LYNN HERBERT,
14   AND ANDREA RACHELLE TODD

15               Defendants.

16
                                              BACKGROUND
17
              This matter is currently set for status conference on August 3, 2020. Doc. 55. On July
18
     22, 2020, the Court issued a minute order directing the parties to submit a joint status report
19
     “informing the court of the status of the case, including whether any change of plea is
20
     anticipated, a proposed next date for a status conference or change of plea, and whether
21
     defendants agrees to exclude time to the next date.” Doc. 56. The parties’ response appears
22
     below.
23
                                       STIPULATION AND ORDER
24
              The parties stipulate and agree that since the previous status conference, they have
25
     continued to investigate the facts and law surrounding this matter. The government is reviewing
26
     draft plea agreements and anticipates transmitting them to defendants by the end of July. The
27
     parties are hopeful that a change of plea will occur in this case.
28

29                                                     1
30
          Case 1:17-cr-00243-NONE-SKO Document 58 Filed 07/31/20 Page 2 of 3


 1          The parties propose a further status conference on or after November 16, 2020. The

 2 parties agree that time should be excluded under the Speedy Trial Act, 18 U.S.C. § 3161,

 3 because the interest of the public and of the defendant in a speedy and public trial are

 4 outweighed by the need for defense preparation, plea negotiation, and continuity of counsel.

 5

 6                                                       Respectfully submitted,

 7                                                       McGREGOR W. SCOTT

 8                                                       United States Attorney

 9

10 DATED: July 27, 2020                                  By:/s/ Michael G. Tierney      _

11                                                       Michael G. Tierney
                                                         Assistant United States Attorney
12

13

14 Dated: July 27, 2020                                  ___/s/ Mary Ann Bird_____________
15                                                       MARY ANN F. BIRD
                                                         Attorney for JOHN ALAN BALLARD
16

17 Dated: July 27, 2020                                  ___/s/ Timote Fakaofo Tuitavuki______
                                                         TIMOTE FAKAOFO TUITAVUKI
18                                                       Attorney for JUDY IRENE CALDERON
19

20 Dated: July 27, 2020                                  ___/s/ Steven Crawford______
                                                         STEVEN CRAWFORD
21                                                       Attorney for ANDREA TODD
22

23 Dated: July 27, 2020                                  ___/s/ Martin Taleisnik______
                                                         MARTIN TALEISNIK
24                                                       Attorney for SHERRY HERBERT

25

26
27

28

29                                                   2
30
          Case 1:17-cr-00243-NONE-SKO Document 58 Filed 07/31/20 Page 3 of 3


 1                                              ORDER

 2
            The status conference currently set for August 3, 2020 is continued to November 16,
 3
     2020. Time will be excluded under the Speedy Trial Act, 18 U.S.C. § 3161, because the interest
 4
     of the public and of the defendant in a speedy and public trial are outweighed by the need for
 5
     defense preparation, plea negotiation, and continuity of counsel.
 6

 7
     IT IS SO ORDERED.
 8

 9 Dated:      July 31, 2020                                     /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                                                   3
30
